Name: Commission Regulation (EU) No 304/2010 of 9 April 2010 amending Annex II to Regulation (EC) No 396/2005 of the European Parliament and of the Council as regards maximum residue levels for 2-phenylphenol in or on certain products (Text with EEA relevance)
 Type: Regulation
 Subject Matter: means of agricultural production;  animal product;  health;  technology and technical regulations;  agricultural activity;  foodstuff
 Date Published: nan

 15.4.2010 EN Official Journal of the European Union L 94/1 COMMISSION REGULATION (EU) No 304/2010 of 9 April 2010 amending Annex II to Regulation (EC) No 396/2005 of the European Parliament and of the Council as regards maximum residue levels for 2-phenylphenol in or on certain products (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 396/2005 of the European Parliament and of the Council of 23 February 2005 on maximum residue levels of pesticides in or on food and feed of plant and animal origin and amending Council Directive 91/414/EEC (1), and in particular Article 14(1) thereof, Whereas: (1) 2-phenylphenol is an active substance belonging to the fourth stage of the review programme of Council Directive 91/414/EEC (2) for which the assessment report was presented to the Commission on 19 December 2008 in the format of the EFSA Scientific Report for 2-phenylphenol (3). That report includes the opinion of the European Food Safety Authority, hereinafter the Authority, on the necessity of setting MRLs for that active substance in accordance with Article 12(1)(b) of Regulation (EC) No 396/2005, and a proposal for such MRLs. (2) The Authority examined in particular the risks to consumers and animals. It evaluated the representative use as a post harvest fungicide on citrus and pears and concluded that, based on the available information, a maximum residue level (MRL) of 5 mg/kg should be set provisionally for the notified use on citrus fruit by drench application. In order to confirm the risk assessment, the Authority requested confirmation that the analytical method applied in the residue trials correctly quantifies the residues of 2-phenylphenol, 2-phenylhydroquinone and their conjugates. In addition, the Authority concluded that the notifier should submit two additional residue trials on citrus fruit and valid storage stability studies. As regards the notified use on pears, the Authority could not propose any MRL because the submitted residue data were not acceptable. In the absence of a specific MRL, the lowest limit of analytical determination should apply. (3) The risk assessment carried out by the Authority took into account the most recent information on the toxicological properties of 2-phenylphenol. It showed that an MRL of 5 mg/kg for citrus fruit is acceptable with regard to consumer safety on the basis of a consumer exposure assessment for 27 specific European consumer groups. The lifetime exposure assessment via consumption of all food products that may contain 2-phenylphenol showed that there is no risk that the acceptable daily intake (ADI) is exceeded. As an acute reference dose (ARfD) is not necessary for 2-phenylphenol, there was no need to evaluate the short term exposure. (4) The Commission invited the notifier to submit its comments on the EFSA Scientific report for 2-phenylphenol, including the proposed MRLs. The notifier submitted its comments, which have been carefully examined. (5) Based on the Scientific Report of the Authority and taking into account the factors relevant to the matter under consideration, the proposed MRLs fulfil the requirements of Article 14(2) of Regulation (EC) No 396/2005. (6) Regulation (EC) No 396/2005 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health and neither the European Parliament nor the Council has opposed them, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 396/2005 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 January 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 April 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 70, 16.3.2005, p. 1. (2) OJ L 230, 19.8.1991, p. 1. (3) EFSA Scientific Report (2008) 217, Conclusion regarding the peer review of the pesticide risk assessment of the active substance 2-phenylphenol (finalised 19 December 2008). ANNEX In Annex II to Regulation (EC) No 396/2005 the following column for 2-phenylphenol is added: Pesticide residues and maximum residue levels (mg/kg) Code number Groups and examples of individual products to which the MRLs apply (1) Sum of 2-Phenylphenol, its salts and conjugates, expressed as 2-phenylphenol 100000 1. FRUIT FRESH OR FROZEN; NUTS 110000 (i) Citrus fruit 5 (3) 110010 Grapefruit 110020 Oranges 110030 Lemons 110040 Limes 110050 Mandarins 110990 Others 120000 (ii) Tree nuts (shelled or unshelled) 0,1 (2) 120010 Almonds 120020 Brazil nuts 120030 Cashew nuts 120040 Chestnuts 120050 Coconuts 120060 Hazelnuts 120070 Macadamia 120080 Pecans 120090 Pine nuts 120100 Pistachios 120110 Walnuts 120990 Others 130000 (iii) Pome fruit 0,05 (2) 130010 Apples 130020 Pears 130030 Quinces 130040 Medlar 130050 Loquat 130990 Others 140000 (iv) Stone fruit 0,05 (2) 140010 Apricots 140020 Cherries 140030 Peaches 140040 Plums 140990 Others 150000 (v) Berries and small fruit 0,05 (2) 151000 (a) Table and wine grapes 151010 Table grapes 151020 Wine grapes 152000 (b) Strawberries 153000 (c) Cane fruit 153010 Blackberries 153020 Dewberries 153030 Raspberries 153990 Others 154000 (d) Other small fruit and berries 154010 Blueberries 154020 Cranberries 154030 Currants (red, black and white) 154040 Gooseberries 154050 Rose hips 154060 Mulberries 154070 Azarole (Mediterranean medlar) 154080 Elderberries 154990 Others 160000 (vi) Miscellaneous fruit 0,05 (2) 161000 (a) Edible peel 161010 Dates 161020 Figs 161030 Table olives 161040 Kumquats 161050 Carambola 161060 Persimmon 161070 Jambolan (java plum) 161990 Others 162000 (b) Inedible peel, small 162010 Kiwi 162020 Lychee (Litchi) 162030 Passion fruit 162040 Prickly pear (cactus fruit) 162050 Star apple 162060 American persimmon (Virginia kaki) 162990 Others 163000 (c) Inedible peel, large 163010 Avocados 163020 Bananas 163030 Mangoes 163040 Papaya 163050 Pomegranate 163060 Cherimoya (Custard apple, sugar apple (sweetsop), llama and other medium sized Annonaceae) 163070 Guava 163080 Pineapples 163090 Bread fruit 163100 Durian 163110 Soursop (guanabana) 163990 Others 200000 2. VEGETABLES FRESH OR FROZEN 0,05 (2) 210000 (i) Root and tuber vegetables 211000 (a) Potatoes 212000 (b) Tropical root and tuber vegetables 212010 Cassava 212020 Sweet potatoes 212030 Yams 212040 Arrowroot 212990 Others 213000 (c) Other root and tuber vegetables except sugar beet 213010 Beetroot 213020 Carrots 213030 Celeriac 213040 Horseradish 213050 Jerusalem artichokes 213060 Parsnips 213070 Parsley root 213080 Radishes 213090 Salsify 213100 Swedes 213110 Turnips 213990 Others 220000 (ii) Bulb vegetables 220010 Garlic 220020 Onions 220030 Shallots 220040 Spring onions 220990 Others 230000 (iii) Fruiting vegetables 231000 (a) Solanacea 231010 Tomatoes 231020 Peppers 231030 Aubergines 231040 Okra, ladys fingers 231990 Others 232000 (b) Cucurbits  edible peel 232010 Cucumbers 232020 Gherkins 232030 Courgettes (Summer squash, marrow (patisson)) 232990 Others 233000 (c) Cucurbitsinedible peel 233010 Melons 233020 Pumpkins 233030 Watermelons 233990 Others 234000 (d) Sweet corn 239000 (e) Other fruiting vegetables 240000 (iv) Brassica vegetables 241000 (a) Flowering brassica 241010 Broccoli 241020 Cauliflower 241990 Others 242000 (b) Head brassica 242010 Brussels sprouts 242020 Head cabbage 242990 Others 243000 (c) Leafy brassica 243010 Chinese cabbage 243020 Kale 243990 Others 244000 (d) Kohlrabi 250000 (v) Leaf vegetables and fresh herbs 251000 (a) Lettuce and other salad plants including Brassicacea 251010 Lambs lettuce 251020 Lettuce 251030 Scarole 251040 Cress 251050 Land cress 251060 Rocket, Rucola 251070 Red mustard 251080 Leaves and sprouts of Brassica spp. 251990 Others 252000 (b) Spinach and similar (leaves) 252010 Spinach 252020 Purslane 252030 Beet leaves (chard) 252990 Others 253000 (c) Vine leaves (grape leaves) 254000 (d) Water cress 255000 (e) Witloof 256000 (f) Herbs 256010 Chervil 256020 Chives 256030 Celery leaves 256040 Parsley 256050 Sage 256060 Rosemary 256070 Thyme 256080 Basil 256090 Bay leaves 256100 Tarragon 256990 Others 260000 (vi) Legume vegetables (fresh) 260010 Beans (with pods) 260020 Beans (without pods) 260030 Peas (with pods) 260040 Peas (without pods) 260050 Lentils 260990 Others 270000 (vii) Stem vegetables (fresh) 270010 Asparagus 270020 Cardoons 270030 Celery 270040 Fennel 270050 Globe artichokes 270060 Leek 270070 Rhubarb 270080 Bamboo shoots 270090 Palm hearts 270990 Others 280000 (viii) Fungi 280010 Cultivated 280020 Wild 280990 Others 290000 (ix) Sea weeds 300000 3. PULSES, DRY 0,05 (2) 300010 Beans 300020 Lentils 300030 Peas 300040 Lupins 300990 Others 400000 4. OILSEEDS AND OILFRUITS 401000 (i) Oilseeds 0,1 (2) 401010 Linseed 401020 Peanuts 401030 Poppy seed 401040 Sesame seed 401050 Sunflower seed 401060 Rape seed 401070 Soya bean 401080 Mustard seed 401090 Cotton seed 401100 Pumpkin seeds 401110 Safflower 401120 Borage 401130 Gold of pleasure 401140 Hempseed 401150 Castor bean 401990 Others 402000 (ii) Oilfruits 402010 Olives for oil production 0,05 (2) 402020 Palm nuts (palmoil kernels) 0,1 (2) 402030 Palmfruit 0,1 (2) 402040 Kapok 0,1 (2) 402990 Others 0,1 (2) 500000 5. CEREALS 0,05 (2) 500010 Barley 500020 Buckwheat 500030 Maize 500040 Millet 500050 Oats 500060 Rice 500070 Rye 500080 Sorghum 500090 Wheat 500990 Others 600000 6. TEA, COFFEE, HERBAL INFUSIONS AND COCOA 0,1 (2) 610000 (i) Tea (dried leaves and stalks, fermented or otherwise of Camellia sinensis) 620000 (ii) Coffee beans 630000 (iii) Herbal infusions (dried) 631000 (a) Flowers 631010 Camomille flowers 631020 Hybiscus flowers 631030 Rose petals 631040 Jasmine flowers 631050 Lime (linden) 631990 Others 632000 (b) Leaves 632010 Strawberry leaves 632020 Rooibos leaves 632030 MatÃ © 632990 Others 633000 (c) Roots 633010 Valerian root 633020 Ginseng root 633990 Others 639000 (d) Other herbal infusions 640000 (iv) Cocoa (fermented beans) 650000 (v) Carob (St Johns bread) 700000 7. HOPS (dried), including hop pellets and unconcentrated powder 0,1 (2) 800000 8. SPICES 0,1 (2) 810000 (i) Seeds 810010 Anise 810020 Black caraway 810030 Celery seed 810040 Coriander seed 810050 Cumin seed 810060 Dill seed 810070 Fennel seed 810080 Fenugreek 810090 Nutmeg 810990 Others 820000 (ii) Fruits and berries 820010 Allspice 820020 Anise pepper (Japan pepper) 820030 Caraway 820040 Cardamom 820050 Juniper berries 820060 Pepper, black and white 820070 Vanilla pods 820080 Tamarind 820990 Others 830000 (iii) Bark 830010 Cinnamon 830990 Others 840000 (iv) Roots or rhizome 840010 Liquorice 840020 Ginger 840030 Turmeric (Curcuma) 840040 Horseradish 840990 Others 850000 (v) Buds 850010 Cloves 850020 Capers 850990 Others 860000 (vi) Flower stigma 860010 Saffron 860990 Others 870000 (vii) Aril 870010 Mace 870990 Others 900000 9. SUGAR PLANTS 0,05 (2) 900010 Sugar beet (root) 900020 Sugar cane 900030 Chicory roots 900990 Others 1000000 10. PRODUCTS OF ANIMAL ORIGIN  TERRESTRIAL ANIMALS 0,05 (2) 1010000 (i) Meat, preparations of meat, offals, blood, animal fats fresh chilled or frozen, salted, in brine, dried or smoked or processed as flours or meals; other processed products such as sausages and food preparations based on these 1011000 (a) Swine 1011010 Meat 1011020 Fat free of lean meat 1011030 Liver 1011040 Kidney 1011050 Edible offal 1011990 Others 1012000 (b) Bovine 1012010 Meat 1012020 Fat 1012030 Liver 1012040 Kidney 1012050 Edible offal 1012990 Others 1013000 (c) Sheep 1013010 Meat 1013020 Fat 1013030 Liver 1013040 Kidney 1013050 Edible offal 1013990 Others 1014000 (d) Goat 1014010 Meat 1014020 Fat 1014030 Liver 1014040 Kidney 1014050 Edible offal 1014990 Others 1015000 (e) Horses, asses, mules or hinnies 1015010 Meat 1015020 Fat 1015030 Liver 1015040 Kidney 1015050 Edible offal 1015990 Others 1016000 (f) Poultry  chicken, geese, duck, turkey and Guinea fowl-, ostrich, pigeon 1016010 Meat 1016020 Fat 1016030 Liver 1016040 Kidney 1016050 Edible offal 1016990 Others 1017000 (g) Other farm animals 1017010 Meat 1017020 Fat 1017030 Liver 1017040 Kidney 1017050 Edible offal 1017990 Others 1020000 (ii) Milk and cream, not concentrated, nor containing added sugar or sweetening matter, butter and other fats derived from milk, cheese and curd 1020010 Cattle 1020020 Sheep 1020030 Goat 1020040 Horse 1020990 Others 1030000 (iii) Birds eggs, fresh preserved or cooked; Shelled eggs and egg yolks fresh, dried, cooked by steaming or boiling in water, moulded, frozen or otherwise preserved whether or not containing added sugar or sweetening matter 1030010 Chicken 1030020 Duck 1030030 Goose 1030040 Quail 1030990 Others 1040000 (iv) Honey 1050000 (v) Amphibians and reptiles 1060000 (vi) Snails 1070000 (vii) Other terrestrial animal products (1) For the complete list of products of plant and animal origin to which MRLs apply, reference should be made to Annex I. (2) Indicates lower limit of analytical determination. (3) MRL valid until 30 September 2012 pending the submission and evaluation of two additional residue trials on citrus fruit and valid storage stability studies.